Citation Nr: 0113510	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  98-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right temporal lobe 
intracerebral hemorrhage as a residual of arteriovenous 
malformation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H. B. 


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
September 1958.

In a rating decision dated in September 1994, the Regional 
Office (RO) denied the veteran's claim for service connection 
for right temporal lobe intracerebral hemorrhage.  The 
veteran was notified of this determination and of his right 
to appeal by a letter dated the following month, but a timely 
appeal was not filed.  The veteran subsequently sought to 
reopen his claim and the RO, by rating action dated in August 
1998, found that the evidence submitted by the veteran was 
not new and material, and his claim for service connection 
for right temporal lobe intracerebral hemorrhage claimed as 
an organic brain disorder remained denied.  When this case 
was previously before the Board of Veterans' Appeals (Board) 
in May 1999, it was concluded that the evidence was new and 
material, and the claim for service connection for right 
temporal lobe intracerebral hemorrhage as a residual of 
arteriovenous malformation was reopened.  The claim was also 
remanded for the RO to conduct a de novo adjudication and to 
undertake appropriate development.  The case is again before 
the Board for appellate consideration.


REMAND

The veteran asserts that service connection is 
warranted for right temporal lobe intracerebral 
hemorrhage as a residual of arteriovenous 
malformation.  

The RO has made several attempts to obtain the 
veteran's service medical records.  The National 
Personnel Records Center has reported that the 
veteran's service medical records are unavailable 
and are presumed to have been destroyed in a fire 
at that facility.  The Board remains unclear, 
however, as to whether the veteran's personnel 
records were maintained separately and could be 
obtained.  

This might be significant since the veteran asserts 
that the symptoms he experienced in service 
resulted in disciplinary problems.

A review of the record discloses that when the 
veteran was hospitalized beginning in March 1994 at 
St. Francis Hospital, it was indicated that he had 
been transferred from Memorial Hospital in 
Manhattan, Kansas.  The records from that facility 
have not been associated with the claims folder.  

In a statement dated in January 1998, K. N. 
Arjunan, M.D., the physician who performed the 
surgery in March 1994, related that the veteran's 
arteriovenous malformation was a congenital 
anomaly.  Roger P. Reitz, M.D., noted in a January 
1998 statement that the veteran had a past history 
of arteriovenous malformation.  He noted that the 
veteran had been in service in 1957 and, at that 
time, was having considerable problems with 
lethargy, resulting in disciplinary problems in 
service.  It was indicated that the veteran felt 
that the rigors of service amplified the symptoms 
associated with this disorder.  The physician noted 
that the veteran was convinced that his lethargy 
and mental problems were related to the brain 
disorder that had been present since birth.  Dr. 
Reitz concluded that it was entirely possible that 
subjective symptoms of lethargy and easy 
fatigability could be related to such a distortion 
of the brain function and could easily have caused 
some of the symptomatology in 1957.  The Board 
notes that this opinion was not predicated on a 
review of the claims folder.  In addition, the 
veteran has not been afforded a neurological 
examination by the Department of Veterans Affairs 
(VA).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's personnel records.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for right 
temporal lobe intracerebral hemorrhage 
since his discharge from service.  The RO 
should specifically request this 
information from Memorial Hospital in 
Manhattan, Kansas.  After securing the 
necessary release, the RO should obtain 
any records that have not already been 
associated with the claims folder.

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and onset of the right temporal 
lobe intracerebral hemorrhage.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to formulate an opinion 
concerning whether it is at least as 
likely as not that the arteriovenous 
malformation increased in severity during 
service.  The rationale for any opinion 
expressed should be set forth.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


